DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objection
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification: Paragraphs1 [0306] and [0322]-[0323] refer to a data-conditioning pipeline 850 in figure 31, but figure 31 does not contain “850”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 2-15 and 19-20 are objected to because of the following informalities:  
	Claim 1 at line 10 needs to be changed from “the same” to “same” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-9 that depend upon claim 1.
	Claim 2 at line 1 needs to change “They system” to “The system” to correct a typo.  Appropriate correction is required.  
	Claim 2 at line 3 needs to be changed from “the brain” to “the person’s brain” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 3 at line 8 needs to be changed from “the correlation data” to “correlation data” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 4-6 that depend upon claim 3.
	Claim 4 at line 3 needs to be changed from “the executed securities” to “executed securities” to correct a lack of antecedent basis issue.  Alternatively claim 4 at line 2 can be change “security executions” to “securities executions”, which would provide a proper antecedent basis for “the executed securities”.  Note that either of these changes would provide proper antecedent basis for “the securities in claim 5 at line 2”.  Appropriate correction is required.
	Claim 5 at lines 1-2 needs to be changed from “the volume weighted average price (VWAP)” to “a volume weighted average price (VWAP)” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 5 that depends upon claim 4. 
	Claim 8 at line 2 needs to be changed from “the statistical engine” to “a statistical engine” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 8 at line 4 needs to be changed from “the person’s level of performance” to “a person’s level of performance” to correct a lack of antecedent basis issue.  While claim 1 at line 14 includes “levels of performance” this is not limited to being levels of performance for the person.  Appropriate correction is required.  
	Claim 10 at line 8 needs to be changed from “the same” to “same” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 11-15 that depend upon claim 10.
	Claim 11 at line 3 needs to be changed from “the brain” to “the person’s brain” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 12 at line 10 needs to be changed from “the correlation data” to “correlation data” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 13 at line 2 needs to be changed from “the reference data” to “reference data” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
 	Claim 13 at line 3 needs to be changed from “the executed securities” to “executed securities” to correct a lack of antecedent basis issue.  Alternatively claim 13 at line 2 can be change “security executions” to “securities executions”, which would provide a proper antecedent basis for “the executed securities”.  Appropriate correction is required.
Claim 14 at line 2 needs to be changed from “the reference data” to “reference data” to correct a lack of antecedent basis issue.  This would provide proper antecedent basis for “the reference data” in claim 14 at lines 3-4 and 6.  Appropriate correction is required.  
	Claim 14 at line 5 needs to be changed from “the statistical engine” to “a statistical engine” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 14 at lines 6-7 needs to be changed from “the person’s level of performance” to “a person’s level of performance” to correct a lack of antecedent basis issue.  While claim 10 at line 13 includes “levels of performance” this is not limited to being levels of performance for the person.  Appropriate correction is required.  
Claim 19 at line 1 needs to be changed from “the processing of the physiological data” to “processing of physiological data” to correct lack of antecedent basis issues.  Appropriate correction is required.
Claim 20 at line 1 needs to be changed from “the processing of the physiological data” to “processing of physiological data” to correct lack of antecedent basis issues.  Note this would provide a proper antecedent basis for “the physiological data” in claim 20 at line 4.  Appropriate correction is required.  
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0007899 A1 to Durkee et al. (“Durkee”) in view of U.S. Patent Pub. No. 2017/0086729 A1 to Bruno.

    PNG
    media_image1.png
    4152
    3072
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    3813
    3358
    media_image2.png
    Greyscale

As to claim 1, Durkee discloses a system (FIG. 7: 1000; ¶¶0071-0085, 0088-0092) for identifying physiological states that predict a person's performance (FIG. 8: Performance Predictor; ¶¶0092, 0097, 0101-0102), the system (FIG. 7: 1000; ¶¶0071-0085, 0088-0092) comprising:
a physiological interface including one or more physiological sensors attached to the person that generate physiological data about the person while performing a task or real-world activity (¶¶0072, 0074-0075);
a behavioral interface that generates performance data(Performance Measures)(FIG. 8; ¶¶0097, 0099, 0101, 0107) about the person while the person is performing the task or real-world activity (¶¶0072, 0074-0075, 0078);
a data processing pipeline (FIG. 8: real-time input layer; ¶¶0092, 0097) that collects the physiological data(Physiological Data)(FIG. 8; ¶¶0074-0075) from the physiological interface (0074-0075), the performance data(Performance Measures)(FIG. 8; ¶¶0097, 0099, 0101, 0107) from the behavioral interface (FIG. 8: Performance Measures; ¶¶0097, 0099, 0101, 0107), 
Durkee does not expressly disclose and reference data from a population of people performing the same or similar tasks or real-world activities; the data processing pipeline also identifying characteristic physiological states derived from the physiological data, grading the performance data, comparing the graded performance data to the characteristic physiological states, and identifying statistical relationships between the characteristic physiological states and levels of performance.

    PNG
    media_image3.png
    3737
    2838
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    3044
    3985
    media_image4.png
    Greyscale

Bruno discloses a data processing unit(206)(FIG. 2; ¶0072) that collects reference data from a population of people performing the same or similar tasks or real-world activities (FIG. 2: 208; ¶¶0032, 0038; claims 19-21); the data processing unit(206)(FIG. 2; ¶0072) also identifying characteristic physiological states derived from the physiological data (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score), grading the performance data (FIG. 5: 400, 416, ¶¶0041-0047), comparing the graded performance data to the characteristic physiological states (FIG. 4: 406, 408, 410; ¶¶0042-0043, 0079, 0114) and identifying statistical relationships between the characteristic physiological states and levels of performance (FIG. 4: 406, 408, 410, 416; ¶¶0042-0043, 0089, especially – “At least two of the scores 402, 404, 406, 408, 410, 410, 414 are combined to produce the composite score.  The scores are typically produced using one or more standard psychometric norming systems known in the art, such as standard score, scaled score, z-score, percentiles, etc. in addition to other methods for specific scores described herein”; 0111 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, and (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee with Bruno to provide a system for identifying physiological states that predicts a person's performance that determines if the person is the best-suited person for performing the task or real-world activity (¶¶0048, 0114) and/or determining the best intervention to improve the person’s ability to perform the task or real-world activity (¶¶0048, 0119).

As to claim 10, Durkee discloses a method for identifying physiological states that predict a person's performance (FIG. 8: Performance Predictor; ¶¶0092, 0097, 0101-0102), the method (FIG. 8: Performance Predictor; ¶¶0092, 0097, 0101-0102) comprising:
using a physiological interface that includes one or more physiological sensors attached to the person to generate physiological data about the person while performing a task or real-world activity (¶¶0072, 0074-0075);
using a behavioral interface to generate performance data (Performance Measures)(FIG. 8; ¶¶0097, 0099, 0101, 0107) about the person while the person is performing the task or real-world activity (¶¶0072, 0074-0075, 0078);
collecting the physiological data(Physiological Data)(FIG. 8: real-time input layer; ¶¶0074-0075, 0092, 0097) from the physiological interface (0074-0075), the performance data(Performance Measures)(FIG. 8; ¶¶0097, 0099, 0101, 0107) from the behavioral interface (FIG. 8: Performance Measures; ¶¶0097, 0099, 0101, 0107).
Durkee does not expressly disclose and comparative data from a population of people performing the same or similar tasks or real-world activities; identifying characteristic physiological states derived from the physiological data; grading the performance data; comparing the graded performance data to the characteristic physiological states; and identifying statistical relationships between the characteristic physiological states and levels of performance.  
Bruno discloses and comparative data from a population of people performing the same or similar tasks or real-world activities (FIG. 2: 208; ¶¶0032, 0038; claims 19-21); identifying characteristic physiological states derived from the physiological data (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score); grading the performance data (FIG. 5: 400, 416, ¶¶0041-0047); comparing the graded performance data to the characteristic physiological states (FIG. 4: 406, 408, 410; ¶¶0042-0043, 0079, 0114); and identifying statistical relationships between the characteristic physiological states and levels of performance (FIG. 4: 406, 408, 410, 416; ¶¶0042-0043, 0089, especially – “At least two of the scores 402, 404, 406, 408, 410, 410, 414 are combined to produce the composite score.  The scores are typically produced using one or more standard psychometric norming systems known in the art, such as standard score, scaled score, z-score, percentiles, etc. in addition to other methods for specific scores described herein”; 0111 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, and (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee with Bruno to provide a method for identifying physiological states that predict a person's performance that determines if the person is the best-suited person for performing the task or real-world activity (¶¶0048, 0114) and/or determines the best intervention to improve the person’s ability to perform the task or real-world activity (¶¶0048, 0119).
6.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0007899 A1 to Durkee et al. (“Durkee”) in view of U.S. Patent Pub. No. 2017/0086729 A1 to Bruno as applied to claims 1 and 10 above, in view of U.S. Patent Pub. No. 2004/0092809 A1 to Decharms.
As to claim 2, Durkee and Bruno teach the system of claim 1, as applied above.  
Durkee further discloses wherein: the physiological data is neurophysiological data (¶0074).  
Bruno discloses and the characteristic physiological states (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score).
The motivation to combine Bruno is the same as the reasoning set forth above for claim 1.
Durkee and Bruno do not expressly disclose and the characteristic physiological states are distributions of workload across the brain.
Decharms discloses and the physiological states are distributions of workload across the brain (¶¶0019-0020, 0049, 0051, 0176).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee with Bruno to provide a system for identifying physiological states that predict a person's performance that is able to detect if the person has a debilitating condition (¶¶0191-0192) and/or detect the effects of intervention (¶¶0029, 0055, 0059, 0063).
Durkee, Bruno and Decharms teach and the characteristic physiological states are distributions of workload across the brain (Bruno: FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089; Decharms: ¶¶0019-0020, 0049, 0051, 0176).

As to claim 11, Durkee and Bruno teach the method of claim 10, as applied above.  
Durkee further discloses wherein: the physiological data is neurophysiological data (¶0074).  Durkee and Bruno do not teach the above underlined claim limitations.
Bruno discloses and the characteristic physiological states (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score).
The motivation to combine Bruno is the same as the reasoning set forth above for claim 10.
Durkee and Bruno do not expressly disclose and the characteristic physiological states are distributions of workload across the brain.
Decharms discloses and the physiological states are distributions of workload across the brain (¶¶0019-0020, 0049, 0051, 0176).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee with Bruno to provide a method for identifying physiological states that predict a person's performance that is able to detect if the person has a debilitating condition (¶¶0191-0192) and/or detect the effects of intervention (¶¶0029, 0055, 0059, 0063).
7.	Claims 3, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0007899 A1 to Durkee et al. (“Durkee”) in view of U.S. Patent Pub. No. 2017/0086729 A1 to Bruno as applied to claims 1 and 10 above, in view of U.S. Patent Pub. No. 2012/0130266 A1 to Mathan et al. (“Mathan”).
As to claim 3, Durkee and Bruno teach the system of claim 1, as applied above.  Durkee further discloses wherein: the physiological data is neurophysiological data (¶0074). 
Bruno further discloses the characteristic physiological states are brain states (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score).  The motivation to combine Bruno’s further teachings is the same as the reasoning set forth above for claim 1.
Durkee and Bruno do not expressly disclose and the data processing pipeline identifies characteristic physiological states by decomposing the physiological data by preprocessing and transforming the physiological data to identify components associated with variances in or sources of the physiological data, bandpassing the components across several frequency bands, finding correlations between envelopes of the bandpassed components, and clustering the correlation data.
Mathan discloses and the data processing pipeline(104)(FIG. 1; ¶¶0019-0020)
identifies characteristic physiological states (¶0027) by decomposing the physiological data by preprocessing and transforming the physiological data (¶¶0020-0022) to identify components associated with variances in or sources of the physiological data (¶¶0020, especially – “frequency bands that are typically relevant”; 0021, especially – “various frequency bands”, 0027), bandpassing the components across several frequency bands (¶0020), finding correlations between envelopes of the bandpassed components (¶¶0020-0021), and clustering the correlation data (¶0021).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Mathan to provide a system for identifying physiological states that predict a person’s performance that is more accurate (i.e., by removing noise from detected data and by determining a person’s physiological state based on sensing user data while performing a plurality of tasks instead of one).

As to claim 6, Durkee, Bruno and Mathan teach the system of claim 3, as applied above.  
Mathan further discloses wherein the data processing pipeline(104)(FIG. 1; ¶¶0019-0020) uses two principal components analyses (PCAs) (¶¶0020-0021, 0022, especially – “The specific techniques that are implemented may vary, any include principal component analysis” – principal component analysis may be used to preprocess/filter and transform/decompose the physiological data), one to preprocess the physiological data (¶0020) and the other to transform the physiological data into components (¶0021).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno and Mathan with Mathan’s further teachings to provide a system for identifying physiological states that predict a person’s performance that is more accurate (i.e., by removing noise from detected data).

	As to claim 12, Durkee and Bruno teach the method of claim 10, as applied above.  Durkee further discloses wherein: the physiological data is neurophysiological data (¶0074). 
Bruno further discloses the characteristic physiological states are brain states (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score).  
The motivation to combine Bruno’s further teachings is the same as the reasoning set forth above for claim 10.
Durkee and Bruno do not expressly disclose and the step of identifying characteristic physiological states comprises: decomposing the physiological data by preprocessing and transforming the physiological data to identify components associated with variances in or sources of the physiological data; bandpassing the components across several frequency bands; finding correlations between envelopes of the bandpassed components; and clustering the correlation data. 
Mathan discloses and the step of identifying characteristic physiological states (¶0027) comprises: decomposing the physiological data by preprocessing and transforming the physiological data (¶¶0020-0022) to identify components associated with variances in or sources of the physiological data (¶¶0020, especially – “frequency bands that are typically relevant”; 0021, especially – “various frequency bands”, 0027); bandpassing the components across several frequency bands (¶0020); finding correlations between envelopes of the bandpassed components (¶¶0020-0021); and clustering the correlation data (¶0021).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Mathan to provide a method for identifying physiological states that predict a person’s performance that is more accurate (i.e., by removing noise from detected data and by determining a person’s physiological state based on sensing user data while performing a plurality of tasks instead of one).
8.	Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0007899 A1 to Durkee et al. (“Durkee”) in view of U.S. Patent Pub. No. 2017/0086729 A1 to Bruno as applied to claims 1 and 10 above, in view of U.S. Patent Pub. No. 2011/0105859 A1 to Popovic et al. (“Popovic”).
As to claim 7, Durkee and Bruno teach the system of claim 1, as applied above.
Durkee further discloses further comprising a database configured to store the person's physiological data (¶0074).
Bruno further discloses a database(208)(FIG. 2; ¶¶0014, 0038, 0074) configured to store the reference data (¶0038).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Bruno’s further teachings to provide a system for identifying physiological states that predicts a person's performance that determines if the person is the best-suited person for performing the task or real-world activity (¶¶0048, 0114).
Durkee and Bruno do not expressly disclose and to update the reference data with the person's physiological data and performance data.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Popovic discloses and to update the reference data (FIGs. 1, 2: 150, 165, 212, Data Storage; ¶¶0042, 0057, 0059) with the person's physiological data and performance data (FIGs. 1, 2: 150, 212, Data Storage; ¶¶0035-0037, 0042, 0057, 0059).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Popovic further teachings to provide a system for identifying physiological states that is compact and cheaper to implement (i.e., by storing the user’s data with the reference data) and to facilitate comparing the user’s data to others’ data to provide additional steps to the user to improve her/his performance of the task (¶¶0035, 0038, 0045).

As to claim 8, Durkee and Bruno teach the system of claim 1, as applied above.
Durkee and Bruno do not expressly disclose wherein the reference data includes information about characteristic levels of progress as a function of training and the statistical engine is configured to use an assessment of the person and the reference data to predict an amount of training needed to raise the person's level of performance to a goal.
Popovic discloses wherein the reference data (FIGs. 1, 2: 150, 165, 212, Data Storage; ¶¶0042, 0057, 0059) includes information about characteristic levels of progress as a function of training (¶¶0057, 0065, 0069, 0073) and the statistical engine(202)(FIG. 2: 200; ¶¶0048, 0065) is configured to use an assessment of the person and the reference data to predict an amount of training needed to raise the person's level of performance to a goal (¶¶0057, 0065, 0069, 0073).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Popovic further teachings to provide a system for identifying physiological states that predict a person's performance that is cheaper to implement (i.e., by storing the user’s data with the reference data) and that shapes a user psychophysiological state toward peak performance characteristic of an expert (¶¶0013, 0060).

As to claim 14, Durkee and Bruno teach the method of claim 10, as applied above.
Durkee further discloses further comprising: a database (¶0074); and updating the database with the person's physiological data (¶0074).
Bruno further discloses storing the reference data (¶0038) in a database(208)(FIG. 2; ¶¶0014, 0038, 0074).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Bruno’s further teachings to provide a method for identifying physiological states that predict a person's performance that determines if the person is the best-suited person for performing the task or real-world activity (¶¶0048, 0114).
Durkee and Bruno do not expressly disclose and updating the reference data with the person's physiological data and performance data; wherein the reference data includes information about characteristic levels of progress as a function of training and the statistical engine is configured to use an assessment of the person and the reference data to predict an amount of training needed to raise the person's level of performance to a goal. 
Popovic discloses and updating the reference data (FIGs. 1, 2: 150, 165, 212, Data Storage; ¶¶0042, 0057, 0059) with the person's physiological data and performance data (FIGs. 1, 2: 150, 212, Data Storage; ¶¶0035-0037, 0042, 0057, 0059); wherein the reference data (FIGs. 1, 2: 150, 165, 212, Data Storage; ¶¶0042, 0057, 0059) includes information about characteristic levels of progress as a function of training (¶¶0057, 0065, 0069, 0073) and the statistical engine(202)(FIG. 2: 200; ¶¶0048, 0065) is configured to use an assessment of the person and the reference data to predict an amount of training needed to raise the person's level of performance to a goal (¶¶0057, 0065, 0069, 0073).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Popovic further teachings to provide a method for identifying physiological states that predict a person's performance that is cheaper to implement (i.e., by storing the user’s data with the reference data) and that shapes a user psychophysiological state toward peak performance characteristic of an expert (¶¶0013, 0060).

As to claim 15, Durkee and Bruno teach the method of claim 10, as applied above.
Durkee further discloses wherein the physiological data is neurophysiological data (0074-0075).
Bruno further discloses and the characteristic physiological states are brain states (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score).
The motivation to combine Bruno’s further teachings is the same as the reasoning set forth above for claim 10.
Durkee and Bruno do not expressly disclose the method further comprising selecting a set of brain training tasks for the person to perform as a function of the person's performance on a plurality of assessment tasks.
Popovic discloses the method further comprising selecting a set of brain training tasks for the person to perform as a function of the person's performance on a plurality of assessment tasks (¶¶0014, 0016, 0021, 0026, 0030, 0032, 0035, 0038, 0042, 0062, 0065, 0068-0069, 0073 – this discloses providing feedback to a user while performing a series of tasks to shape her/his psychophysiological state to perform tasks more like an expert).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Popovic to provide a method for identifying physiological states that predict a person's performance that shapes a user psychophysiological state toward peak performance characteristic of an expert (¶¶0013, 0060).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0007899 A1 to Durkee et al. (“Durkee”) in view of U.S. Patent Pub. No. 2017/0086729 A1 to Bruno as applied to claim 1 above, in view of U.S. Patent Pub. No. 2016/0077547 A1 to Aimone et al. (“Aimone”).
As to claim 9, Durkee and Bruno teach the system of claim 1, as applied above.
Durkee further discloses further comprising a monitor (FIG. 8: Visualization Tool; ¶0088) that displays feedback to the person as the person performs the task or real-world activity (¶¶0047, 0057).
Durkee and Bruno do not expressly disclose displays neuroimaging feedback to the person illustrating activation of brain regions and/or pathways.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Aimone discloses displays neuroimaging feedback to the person illustrating activation of brain regions and/or pathways (FIGs. 7-9; ¶¶0109-0111).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Aimone to provide a system for identifying physiological states that predict a person's performance that helps a user to learn the connection between his brain state and active regions in the brain as well as techniques for engaging target areas (¶0109) to thereby improve levels of performance.
Allowed Claims/Potentially Allowable Subject Matter
10.	Claims 16-18 are allowed.  If the above objections to claims 19-20 are overcome, then they would also be allowed.  If the above objections to claims 4-5 and 13 are overcome, then they would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims). 
Reasons for Allowance
11.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:
Dependent claim 4 identifies the distinct features: “the grade is of the person's performance in making security executions, and the reference data is market data about the executed securities”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0007899 A1 to Durkee et al. (“Durkee”), U.S. Patent Pub. No. 2017/0086729 A1 to Bruno and U.S. Patent Pub. No., U.S. Patent Pub. No. 2012/0130266 A1 to Mathan et al. (“Mathan”) and 2016/0235324 A1 to Mershin et al. (“Mershin”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
More specifically as to claim 4, Durkee, Bruno and Mathan teach the system of claim 3, as applied above.  
Durkee, Bruno and Mathan do not expressly disclose wherein the person is a trader, the grade is of the person's performance in making security executions, and the reference data is market data about the executed securities.
	Mershin discloses wherein the person is a trader (¶0063).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee, Bruno and Mathan with Mershin to provide a method for identifying physiological states that predict a person's performance that improves financial performance (¶0063).
Durkee, Bruno and Mathan and Mershin do not teach the above underlined limitations.

Dependent claim 13 identifies the distinct features: “the grade is of the person's performance in making security executions, and the reference data is market data about the executed securities”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0007899 A1 to Durkee et al. (“Durkee”), U.S. Patent Pub. No. 2017/0086729 A1 to Bruno and U.S. Patent Pub. No. 2016/0235324 A1 to Mershin et al. (“Mershin”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  More specifically as to claim 13, Durkee and Bruno teach the method of claim 10, as applied above.  
Durkee and Bruno do not expressly disclose wherein the person is a trader, the grade is of the person's performance in making security executions, and the reference data is market data about the executed securities.
	Mershin discloses wherein the person is a trader (¶0063).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Durkee and Bruno with Mershin to provide a method for identifying physiological states that predict a person's performance that improves financial performance (¶0063).
Durkee, Bruno and Mershin do not teach the above underlined limitations.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Independent claim 16 identifies the distinct features: “collecting a new set of sensor data from the one or more physiological sensors(Fig. 1: 120) during time windows preceding the person measuring the person's performance on a second set of decisions or actions (Fig. 5: 265); comparing the current physiological state with the first set of physiological states; and based on that comparison, generating an expected value of the person's performance (Fig. 5: 266) on the second set of decisions or actions, before the person makes or performs the second set of decisions or actions”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0086729 A1 to Bruno and U.S. Patent Pub. No. 2012/0130266 A1 to Mathan et al. (“Mathan”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 16, Bruno discloses a method of predicting whether a person is in a physiological state that is conducive to making or performing high-quality or highly accurate decisions or actions (FIG. 1; ¶¶0031-0032, 0037-0038, 0054-0056, 0064, 0130 – this discloses measuring physiological data of a user such as EEG and based on that data determining scores for the user based on their cognitive efficiency at performing an activity, which is used to determine if the person is able to return to work and/or is the most fit to carry out the activity), the method (FIG. 1; ¶¶0031-0032, 0037-0038, 0054-0056, 0064, 0130) comprising:
equipping the person with one or more physiological sensors (¶¶0031-0032, 0055);
generating sensor data through the one or more physiological sensors during time windows including the person making or performing a first set of decisions and/or actions (¶¶0031-0032);
decomposing the data (¶0038);
identifying a first set of correlations between characteristics of the data in order to identify a first set of physiological states (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score);
measuring and quantifying the person's performance with respect to the first set of decisions or actions (FIG. 4: 406, 408, 410, ¶¶0032, 0042-0043, 0079, 0089 – identified states include: (i) cognitive effort exerted to achieve a given performance score results in an absolute efficiency score, (ii) cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score; and (iii) cognitive effort exerted compared to matched peers results in a relative effort score);
identifying correlations between the first set of physiological states and the person's performance on the first set of decisions or actions (FIG. 4: 406, 408, 410, 416; ¶¶0042-0043, 0089, especially – “At least two of the scores 402, 404, 406, 408, 410, 410, 414 are combined to produce the composite score.  The scores are typically produced using one or more standard psychometric norming systems known in the art, such as standard score, scaled score, z-score, percentiles, etc. in addition to other methods for specific scores described herein”; 0111 – a first set of correlations is cognitive effort exerted to achieve a given performance score results in an absolute efficiency score);
identifying a second set of correlations between the sensor data or derivatives of the sensor data and performance on the first set of decisions or actions (FIG. 4: 406, 408, 410, 416; ¶¶0042-0043, 0089, especially – “At least two of the scores 402, 404, 406, 408, 410, 410, 414 are combined to produce the composite score.  The scores are typically produced using one or more standard psychometric norming systems known in the art, such as standard score, scaled score, z-score, percentiles, etc. in addition to other methods for specific scores described herein”; 0111 – a second set of correlations is cognitive effort to achieve a same performance score as a person’s peers results in a relative efficiency score.).
Bruno does not expressly disclose generating sensor data through the one or more physiological sensors during a time window preceding the person making or performing a first set of decisions and/or actions
and bandpassing the data into components that extend across frequency bands;
collecting a new set of sensor data from the one or more physiological sensors during time windows preceding the person measuring the person's performance on a second set of decisions or actions;
decomposing and bandpassing the new set of sensor data;
identifying a current physiological state from the new set of sensor data;
comparing the current physiological state with the first set of physiological states; and
based on that comparison, generating an expected value of the person's performance on the second set of decisions or actions, before the person makes or performs the second set of decisions or actions.
Mathan discloses generating sensor data through the one or more physiological sensors(102)(FIG. 1; ¶0018) during a time window preceding the person making or performing a first set of decisions and/or actions (¶0025, especially – “before the process 600 is initiated, it is noted that the EEG sensors 102 have preferably been properly applied to the individual 106, and appropriately configured to collect EEG data”);
and bandpassing the data into components that extend across frequency bands (¶¶0020-0021);
collecting a new set of sensor data from the one or more physiological sensors(102)(FIG. 1; ¶0018) during time windows the person measuring the person's performance on a second set of decisions or actions (¶¶0019, especially – “the individual 106 is performing the plurality of tasks”, 0024-0026 – EEG data collected while a user performs a second task);
decomposing and bandpassing the new set of sensor data (¶¶0019-0021, 0024-0026 – EEG data collected while a user performs a second task);
identifying a current physiological state from the new set of sensor data (¶¶0025, 0027 – EEG data collected while a user performs a second task).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bruno with Mathan to provide a method of predicting whether a person is in a physiological state that is conducive to making or performing high-quality or highly accurate decisions or actions that is more accurate (i.e., by removing noise from detected data and by determining a person’s physiological state based on sensing user data while performing a plurality of tasks instead of one).
Bruno and Mathan do not teach the above underlined limitations.
Other Relevant Prior Art
12.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2010/0016677 A1 to Oetringer et al. discloses measuring workload distribution/activity in the brain as being indicative of a physical condition of a person and selectively modifying the workload distribution/activity in the brain of the person to thereby modify the physical condition (see e.g., Abstract).
(ii)	U.S. Patent No. 4,683,891 to Cornellier et al. discloses a device that measures using for example EKG (col 3, ln 66) a user’s stress while viewing while playing a video game (col 4, ln 26-30, 48-53) and interrupts the play when the user’s stress level reaches a point (col 5, ln 3-8).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is referring to paragraphs from the specification as it appears in the published version, i.e., U.S. 2020/0008725 A1.